

117 HR 4810 IH: Supporting Trucking Efficiency and Emission Reductions Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4810IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a voucher program for the purchase and installation of emission reducing technologies for Class 8 trucks, and for other purposes.1.Short titleThis Act may be cited as the Supporting Trucking Efficiency and Emission Reductions Act or the STEER Act. 2.Voucher program for emission reducing technologies on Class 8 trucks(a)Voucher programNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to provide vouchers for covered expenditures associated with retrofitting emission reducing active technologies on Class 8 trucks (in this section referred to as the program).(b)Voucher program requirements(1)Eligible entitiesA voucher under the program may be made to an individual, a State or local government, a private entity, a not-for-profit entity, a nonprofit entity, or other applicants as deemed appropriate by the Secretary.(2)Eligible equipment(A)In generalNot later than 150 days after the date of enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of emission reducing active technologies that are eligible for the program.(B)UpdatesThe Secretary may add to, or otherwise revise, the list of emission reducing active technologies under subparagraph (A) if the Secretary determines that such addition or revision will likely lead to—(i)greater usage of emission reducing active technologies; or(ii)greater access to emission reducing active technologies by users.(C)Location requirementTo be eligible for the program, the emission reducing active technologies described in subparagraph (A) shall be installed in the United States.(3)Application(A)In generalAn eligible entity under paragraph (1) may submit to the Secretary an application for a voucher under the program. Such application shall include—(i)the estimated cost of covered expenditures to be expended on the emission reducing active technologies that are eligible under paragraph (2);(ii)the estimated installation cost of the emission reducing active technologies that are eligible under paragraph (2);(iii)the global positioning system location, including the integer number of degrees, minutes, and seconds, where such emission reducing active technologies are to be installed;(iv)the technical specifications of such emission reducing active technologies; and(v)any other information determined by the Secretary to be necessary for a complete application.(B)Review processThe Secretary shall review an application for a voucher under the program and approve an eligible entity under paragraph (1) to receive such voucher if the application meets the requirements of the program under this subsection.(C)Notification to eligible entityNot later than 90 days after the date on which the eligible entity under paragraph (1) applies for a voucher under the program, the Secretary shall notify the eligible entity whether the eligible entity will be awarded a voucher under the program following the submission of additional materials required under paragraph (5).(4)Voucher amountThe amount of a voucher made under the program for each technology for covered expenditures shall cover the lesser of—(A)$4,000 or 75 percent of total costs per unit for fleets operating 10 trucks or less;(B)$3,500 or 72.5 percent of total costs per unit for fleets operating 50 trucks or less;(C)$3,000 or 70.0 percent of total costs per unit for fleets operating 100 trucks or less; and(D)$2,500 or 67.5 percent of total costs per unit for fleets operating more than 101 trucks.(5)Disbursement of voucher(A)In generalThe Secretary shall disburse a voucher under the program within 90 days to an eligible entity under paragraph (1), following approval of an application under paragraph (3), if such entity submits the materials required under subparagraph (B).(B)Materials required for disbursement of voucherNot later than one year after the date on which the eligible entity under paragraph (1) receives notice under paragraph (3)(C) that the eligible entity has been approved for a voucher, such eligible entity shall submit to the Secretary the following—(i)a record of payment for covered expenses expended on the installation of the emission reducing active technologies that are eligible under paragraph (2);(ii)a record of payment for the emission reducing active technologies that are eligible under paragraph (2);(iii)the global positioning system location of where such emission reducing active technologies were installed;(iv)the technical specifications of the emission reducing active technologies that are eligible under paragraph (2); and(v)any other information determined by the Secretary to be necessary.(6)ReportNot later than 3 years after the first date on which the Secretary awards a voucher under the program, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report of the number of vouchers awarded for emission reducing active technologies.(c)DefinitionsIn this section:(1)Covered expenditureThe term covered expenditure means an expense that is associated with the purchase and installation of emission reducing active technologies, including—(A)the cost of emission reducing active technologies; and(B)material and labor costs associated with the installation of such emission reducing active technologies.(2)Emission reducing active technologyThe term emission reducing active technology means any physical alterations of a Class 8 truck that can be installed as a retrofit and that adapt automatically to control vehicle performance factors and improve fuel efficiency, including active aerodynamic, active rolling resistance, dynamic axle lift control, non-APU active idle reduction, and other such emerging improvements.(3)SecretaryThe term Secretary means the Secretary of Energy.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2026.